Citation Nr: 0926717	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from July 2005 and 
October 2006 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The issues of entitlement to service connection for a 
gastrointestinal disorder and entitlement to service 
connection for tinnitus are addressed in the remand portion 
of the decision below, and are remanded to the RO via the 
Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence does not show a current diagnosis of 
bilateral hearing loss for VA purposes. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of the Veteran's claim, a May 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the May 2005 letter did 
not notify the Veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
Veteran because the preponderance of the evidence is against 
service connection for bilateral hearing loss.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, the Veteran was provided with notice of effective 
dates and the assignment of disability evaluations in the 
October 2006 statement of the case, and the Veteran's claim 
was readjudicated in supplemental statements of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records and VA treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In addition, the RO requested the Veteran's Social 
Security Administration (SSA) records.  However, a July 2007 
response from the SSA reveals that the Veteran's records were 
destroyed.  Id.  The Board acknowledges that the Veteran has 
reported private medical treatment for his bilateral hearing 
loss.  Specifically, in a November 2006 statement, the 
Veteran reported that his only hearing examination was in 
2006, and that he would forward those records to VA.  No such 
records were ever received.  Moreover, in a February 2007 
statement, the RO requested that the Veteran either submit 
the records referred to in the November 2006 statement or 
provide the necessary information to allow the RO to obtain 
those records.  However, the Veteran did not respond to the 
RO's letter.  In August 2007, the Veteran reported that his 
civilian medical records pertaining to hearing loss were 
provided to the RO in the 1980's.  However, there is no 
indication in the Veteran's claims file that any such records 
were submitted.  While additional medical evidence pertaining 
to the Veteran's reported treatment for bilateral hearing 
loss may have been beneficial to the Veteran's claim, further 
development in this matter is not possible without the 
requested assistance of the Veteran.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (holding that the duty to assist 
is not always a one-way street, and that the Veteran cannot 
passively wait for help where he may or should have 
information that is essential in obtaining evidence).  

The Board acknowledges that VA did not provide the Veteran 
with a medical examination with regard to his claim for 
service connection for bilateral hearing loss, but none was 
required in this case because there is no evidence that the 
Veteran has a current bilateral hearing loss disability for 
VA purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 
3.385; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  There is no indication in the record that any other 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Although requested by the RO, the Veteran has failed to 
produce any medical evidence showing a current diagnosis of 
bilateral hearing loss for VA purposes.  See Id.  As 
previously discussed, although the Veteran has indicated that 
he has received treatment for bilateral hearing loss, the 
Veteran has not submitted treatment records reflecting 
treatment for hearing loss, and has not identified any 
medical treatment providers who have treated him for hearing 
loss to allow the RO to request such treatment records.

The Veteran's service treatment records are negative for any 
complaints of or treatment for bilateral hearing loss.  A 
January 1956 separation examination reflects that the 
Veteran's hearing was normal, as bilateral whispered and 
spoken voice tests were 15/15.

The Veteran has submitted lay statements in support of his 
contention that he currently has bilateral hearing loss.  In 
a November 2006 statement, the Veteran's daughter reported 
that the Veteran has had hearing trouble for as long as she 
could remember, and that his hearing has progressively gotten 
worse with age.  In a November 2006 statement, the Veteran's 
son stated that the Veteran told him that he experienced 
acoustic trauma in service.  In a January 2007 statement, the 
Veteran's son indicated that the Veteran has had a hearing 
problem for as long as he could remember.  

VA treatment records from October 2006 reflect that the 
Veteran reported hearing loss and that he wore in canal 
hearing aids.  Physical examination of the ears revealed the 
Veteran to be wearing bilateral in canal hearing aids.  The 
diagnosis was hearing loss.  VA treatment records from June 
2007 through September 2007 show that the Veteran requested 
an audiology consultation because his hearing aids were not 
working well.  However, the Veteran did not respond to a 
letter for a one-time opportunity to obtain audiological 
care.

Ultimately, the Board finds that the evidence of record does 
not support entitlement to service connection for bilateral 
hearing loss.  Bilateral hearing loss was not shown by the 
service medical records and the evidence does not show 
current findings of impaired hearing in the left or right ear 
which meets the requirements of 38 C.F.R. § 3.385.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although the 
Veteran's post-service treatment records reveal a diagnosis 
of bilateral hearing loss and that the Veteran was wearing 
bilateral hearing aids, the evidence does not show that the 
Veteran has impaired hearing for VA purposes.  See 38 C.F.R. 
§ 3.385.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, in the absence of competent medical evidence 
that bilateral hearing loss for VA purposes exists, the 
criteria for establishing service connection for bilateral 
hearing loss have not been established.  38 C.F.R. § 3.303.  

Although the Veteran, the Veteran's son, and the Veteran's 
daughter have submitted statements that the Veteran currently 
has bilateral hearing loss which is related to his service, 
as laymen they are not competent to offer opinions on medical 
diagnosis and causation .  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board acknowledges that the lay 
statements are competent evidence that the Veteran currently 
has symptoms of loss of hearing.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, they are not competent evidence to 
show that the Veteran has a current diagnosis of bilateral 
hearing loss that meets the requirements set forth in 
38 C.F.R. § 3.385 that is related to his military service.  
Espiritu, 2 Vet. App. at 495.

As the preponderance of the evidence is against the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's duty to assist may include providing a 
medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  In this case, the RO did not provide the Veteran with 
VA examinations and nexus opinions regarding his claims for 
service connection for a gastrointestinal disorder and 
tinnitus.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of a 
disability, (2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the inservice event, injury, or disease, or with another 
service-connected disability.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon, 20 Vet. App. at 83-86.

I.  Gastrointestinal Disorder

With regard to the Veteran's claim for entitlement to service 
connection for a gastrointestinal disorder, the Board 
observes that the Veteran, the Veteran's son, and the 
Veteran's daughter have provided statements that the Veteran 
has recurrent symptoms of a gastrointestinal disorder.  In a 
November 2006 statement, the Veteran's daughter noted that 
the Veteran has trouble controlling his bowels, and has had 
many accidents because he did not make it to the bathroom in 
time.  She recalled having to hurry home often because the 
Veteran had a loose stool while in the car.  In a November 
2006 statement, the Veteran's son indicated that the Veteran 
had dysentery due to service, and that his symptoms have 
plagued him since service discharge.  In a January 2007 
statement, the Veteran's son stated that the Veteran has 
always had trouble with his bowels, and that there have been 
times that the Veteran could not make it to the bathroom in 
time.  In an August 2007 statement, the Veteran reported that 
he has experienced bouts of diarrhea approximately four to 
five days per month since 1954.  Based on the lay statements 
provided by the Veteran, the Veteran's son, and the Veteran's 
daughter, the Board concludes that there is competent 
evidence of recurrent symptoms of a disability.  See 
McLendon, 20 Vet. App. at 83-86; see also Layno, 6 Vet. App. 
465.  

Moreover, the Board observes that the Veteran's service 
treatment records are replete with notations of 
gastrointestinal symptomatology during service, including 
complaints of nausea, anorexia, upset stomach, vomiting, and 
diarrhea.  Finally, the Veteran has reported continued 
gastrointestinal symptomatology since service discharge.  The 
inservice evidence gastrointestinal symptomatology, coupled 
with the Veteran's statements of continuity of symptomatology 
since service discharge and the lay statements relating the 
Veteran's recurrent gastrointestinal symptoms, satisfy the 
"low" threshold, set forth in McLendon.  Accordingly, 
remand for a VA examination addressing the existence and the 
etiology of a gastrointestinal disorder is warranted.  Id.

II.  Tinnitus

The Veteran also contends that he is entitled to service 
connection for tinnitus.  In various statements, he argues 
that he was exposed to acoustic trauma during service while 
working as a machine gunner, and that he experienced tinnitus 
continuously since 1955.  The Board observes that an October 
2006 VA treatment record reflects a diagnosis of tinnitus.


Although the Veteran's service treatment records show no 
evidence of tinnitus, his report of separation, Form DD 214, 
indicates his military occupational specialty (MOS) was 0331, 
which was noted to relate to the civilian occupation of 
"proof tech helper."  However, the Veteran has submitted 
evidence that MOS 0331 corresponds with a description of 
"machine gunner."  Moreover, the Veteran has provided 
statements that he worked as a machine gunner during service.  
Ultimately, the Veteran's statement that he experienced 
acoustic trauma in service is not inconsistent with service 
as a machine gunner, and he has claimed tinnitus existing 
since service separation.  The "low threshold" criteria, as 
set forth in McLendon v. Nicholson, for finding that a VA 
examination is required are met in this case; thus, the issue 
of service connection for tinnitus must be remanded so that a 
VA examination can be conducted.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must have the Veteran undergo 
an appropriate VA examination to determine 
the current existence and etiology of any 
gastrointestinal disorder found.  The 
claims file and a copy of this Remand must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Information 
contained in the Veteran's service 
treatment records, the postservice 
evidence currently of record, the 
Veteran's reported gastrointestinal 
symptomatology, and any other pertinent 
clinical findings of record, must be taken 
into account.  Following a review of the 
pertinent evidence of record, the examiner 
must state whether any diagnosed 
gastrointestinal disorder is related to 
the Veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of his tinnitus.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The VA examiner 
must state whether the Veteran's tinnitus 
is related to his military service.  
Information contained in the Veteran's 
service personnel records, including his 
military occupational specialty, any 
objective medical findings in the service 
medical records, the postservice evidence 
currently of record, the Veteran's history 
of inservice and postservice noise 
exposure, and any other pertinent clinical 
findings of record, must be taken into 
account.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.


5.  The RO must then re-adjudicate the 
Veteran's claims for service connection 
for a gastrointestinal disorder and 
tinnitus.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


